Citation Nr: 0409242
Decision Date: 04/08/04	Archive Date: 07/21/04

DOCKET NO. 99-10 303                        DATE APR 08 2004

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska

THE ISSUES

1. Entitlement to service connection for residuals of a cold injury of the hands and feet.

2. Entitlement to the initial assignment of a compensable rating for hearing loss prior to December 14, 1998, and to a rating in excess of 10 percent thereafter.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by: John Stevens Berry, Attorney

ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to October 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 1998 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This case was the subject of a July 2001 Order of the Court of Appeals for Veterans Claims (CA VC), which vacated, in pertinent part, a December 2000 Board decision and remanded the case for additional development. This case was further the
subject of an August 2002 Board decision in which several issues on appeal were decided, and a June 2003 remand by the Board to the RO of the remaining issues on appeal.

In January 2003, the veteran submitted a claim for an increased rating for bilateral tinnitus, rated as 10 percent disabling. This matter was referred to the RO for appropriate action in the Board's June 2003 remand in this case. There is no indication in the claims files that the RO has adjudicated the claim. The claim is again referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the veteran if further action is required on his part.

REMAND

In the Board's June 2003 remand of this case, a social and industrial survey of the veteran was requested for the purpose of adjudication of his claim for a TDIU. A review of the claims files provides no indication that a social and industrial survey was conducted. A remand by the Board imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand.

- 2 



Stegall v. West, II Vet. App. 268 (1998). The RO should schedule a social and industrial survey of the veteran.

In a January 2003 letter, the veteran indicated that he had been receiving treatment for hearing loss at the VAMC in Omaha, Nebraska for four or five years. (A review of the claims file indicates that he has been receiving treatment for hearing loss at that VA facility from least from 1997 forward.) As the veteran has identified these records as relevant to his claim, they should be obtained and associated with the claims files. 38 C.F.R. § 3. 159(c)(2) (2003).

In a report of a general medical VA examination conducted in July 2003, the examiner opined that, although much of the veteran's degenerative joint disease of the upper and lower extremities was independent of his service-connected injuries. he still probably had some subtle gait disturbance from his left lower extremity injury and there probably was some mild contribution from that to the development of his weight bearing degenerative joint diseases, specifically of his knees and hips. This raises the issues of entitlement to service connection for disabilities of the hips and right knee, and whether new material evidence has been received to reopen a claim for a left knee disability. These claims are inextricably intertwined with the issue of entitlement to a TDIU, as a determination as to whether these disabilities are service-connected may affect the adjudication of whether the veteran is entitled to a TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

The veteran seeks service connection for residuals of a cold injury. 38 U.S.CA.
§ 1154(b ) (West 2002) provides that in the case of any veteran who engaged in combat with the enemy in active service during a period of war, campaign. or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incidence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service. Service-connection of such injury or disease may be

- 3 



rebutted by clear and convincing evidence to the contrary. The veteran describes experiencing cold injuries of the hands and feet at the time he received his combat wounds. The fact of the claimed in-service cold injuries, incurred in combat, is to be presumed. 38 U.S.C.A. § 1154(b). In a report of the July 2003 VA general medical examination, the list of diagnoses included '"history of cold injury during the service with cold sensitivity subsequently." It is not clear whether the examiner identified current residuals of the in-service cold injury and, if so, whether both hands and feet are involved. The RO should obtain clarification from the examiner on this matter.

As other issues are inextricably intertwined with adjudication of the veteran's TDIU
claim, the TDIU claim should be deferred pending adjudication of those other
issues. Harris v. Derwinski, 1 Vet. App. 180 (1991). Information in the claims files indicates that the veteran was a farmer by trade. The Social and Industrial Survey requested in this remand and the adjudication of the veteran's TDIU claim should consider whether the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disability. 38 C.F.R. §§ 3.340, 3.341; 4.16.

On November 9, 2000, the Veterans Claims Assistance Act of2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107,(West 2002)) became law. This law redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. VCAA includes an enhanced duty on the part of VA to notify a claimant of the information and evidence necessary to substantiate a claim for VA benefits and which evidence, if any, the veteran is expected to obtain and submit, and which evidence will be obtained by VA. See 38 U.S.C.A. § 5103(a) and (b) (West 2002). Also see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). Specific notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) should: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4)

- 4 



request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim.

In July 2001, this case was remanded to the Board by the Court of Appeals for Veterans Claims in order to ensure compliance with the notice and development provisions of the VCAA.  The RO should ensure compliance with the VCAA. The Board notes that in a VCAA notice letter from the RO to the veteran sent to him in June 2003, he was not provided notice as to the information and evidence necessary to substantiate a claim for a TDIU. Also, he was informed that he was being provided the opportunity to present any additional evidence regarding his appeal for "entitlement to the initial assignment of a compensable rating for hearing loss prior to December 14, 1998," but the letter was silent regarding his appeal for a rating in excess of 10 percent thereafter, apparently resulting in his July 2003 request that the claim be reopened, even though it was currently on appeal.

Accordingly, this case is REMANDED for the following action:

1. The RO should ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 51 03A (West 2002) are fully satisfied. See also 38 C.F.R. § 3.159 (2003). The RO's attention is directed to Quartuccio v. Principi, 16 Vet. App. 183 (2002) pertaining to the amended version of 3 8 U.S.C.A. § 51 03(a), which requires that the Secretary identify for the veteran which evidence the VA will obtain and which evidence the veteran is expected to present. The RO should provide the veteran written notification specific to his claims of the impact of the notification requirements on the claims. The veteran should further be requested to submit all evidence in his possession that pertains to his claims.

In so doing, the RO's actions should include obtaining all records of treatment for hearing loss at the V AMC in

- 5 



Omaha, Nebraska, for the period from 1997 to the present.

2. The RO should adjudicate the intertwined issues of service connection for a right knee disability, service connection for a right hip disability, service connection for a left hip disability, and whether new and material evidence has been received to reopen a claim for service connection for a left knee disability. For each of these issues, consideration of the claim is to include service connection as secondary to service-connected residuals of injuries to the calf muscle of the left leg and the lateral left malleolus.

3. The RO should send the claims files to the VA physician who conducted the veteran's July 2003 VA general medical examination and seek clarification with respect to his diagnosis of "history of cold injury during the service with cold sensitivity subsequently." The clinician should be informed that the claimed in-service cold injury to the hands and feet is presumed to have occurred under a special statutory provision applying to injuries or diseases incurred in combat.

The examiner should review the July 2003 examination report and provide clarification as to whether the veteran has a diagnosis of current residuals of frostbite and, if so, which parts of the veteran's body are affected (e.g., whether hands and feet, or just feet). If the reviewing physician determines that another physical examination of the veteran is required to provide the clarification sought by the Board, such an examination should be scheduled.

- 6 


4. A VA Social and Industrial survey of the veteran should be conducted for the purpose of adjudication of his claim for a TDIU. The RO should send the claims files to the examiner for review.

5. Thereafter, the RO should review the claims files and ensure that no other notification or development action, in addition to that directed above, is required. If further action is required, the RO should undertake it before further adjudication of the claims.

6. The RO should readjudicate the issues of entitlement to the initial assignment of a compensable rating for hearing loss prior to December 14, 1998, and to a rating in excess of 10 percent thereafter, and entitlement to service connection for residuals of a cold injury to the hands and feet, with consideration of all of the evidence added to the record since the Supplemental Statement of the Case (SSOC) issued in August 2003.

7. If an intertwined issue (see numbered paragraph 2, directly above) is not granted, the RO must issue a Statement of the Case (SOC) for that issue, which reflects consideration of all of the relevant law and regulations and evidence in the claims files, and provide the veteran with an opportunity to perfect his appeal of the issue.

8. The RO should readjudicate the issue of entitlement to a TDIU, with consideration of all of the evidence added to the record since the Supplemental Statement of the Case (SSOC) issued in August 2003.

- 7 


9. If the benefits requested on appeal are not granted to the appellant's satisfaction, the RO should issue an SSOC, which should contain notice of all relevant action taken on the claims, to include a summary of all of the evidence added to the record since the August 2003 SSOC. A reasonable period of time for a response should be afforded.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the
veteran until he is otherwise notified by the RO. By this action, the Board intimates
no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 200.3, Pub. L. No.1 08-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 8 




